Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/522,205 filed on November 09, 2021 are presented for examination.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (USPGPub 20120081110) in view of Saito et al (USPGPub 20030090356). 

    PNG
    media_image1.png
    726
    572
    media_image1.png
    Greyscale

Prior Art: Racz

	
Regarding claim 1, Racz discloses a printed circuit board arrangement (shown in figs 1-4) comprising a printed circuit board (3) with at least two current conducting layers (18. Par 24 discloses multiple metal surfaces), wherein the current conducting layers fully disclose the current conducting layers are arranged in succession in a thickness direction of the printed circuit board.
However, Saito discloses the current conducting layers are arranged in succession in a thickness direction of the printed circuit board (abstract discloses at least two conducting layers of the printed circuit board).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in order to measure current flowing through the conductor. 


Regarding claim 2, Racz discloses wherein the busbar as a constriction (see fig 1 where the constriction is shown around 12, and 13).

Regarding claim 5, Racz discloses wherein the current conducting layers are cut in the middle and are connected via the busbar (shown in fig 1 using conducting path to connect over the middle).

Regarding claim 6, Racz discloses wherein the busbar has a greater thickness than the current conducting layers of the printed circuit board (par 18 discloses the conductor can have a greater thickness. Therefore thicker than the PCB).

Regarding claim 7, Racz discloses wherein the busbar has a thickness of at least one millimeter (par 28 discloses at least 1.5mm).
Regarding claim 8, Racz discloses wherein the busbar encloses a smaller area than the current conducting layers (shown in fig 4 as a smaller area). 

Regarding claim 9, Racz discloses wherein the busbar is fixed to the printed circuit board by SMD soldering (par 18 discloses soldering and claim 9 discloses soldering which is known as a way of connecting multiple components together). 

Regarding claim 14, Racz discloses wherein the current conducting layers are cut in the middle and are connected via the busbar (shown in fig 1 using conducting path to connect over the middle).
Regarding claim 15, Racz discloses wherein the busbar has a greater thickness than the current conducting layers of the printed circuit board (par 18 discloses the conductor can have a greater thickness. Therefore thicker than the PCB).

Regarding claim 16, Racz discloses wherein the busbar has a thickness of at least one millimeter (par 28 discloses at least 1.5mm).

Regarding claim 17, Racz discloses wherein the busbar encloses a smaller area than the current conducting layers (shown in fig 4 as a smaller area). 

Regarding claim 18, Racz discloses wherein the busbar is fixed to the printed circuit board by SMD soldering (par 18 discloses soldering and claim 9 discloses soldering which is known as a way of connecting multiple components together). 
Regarding claim 19, Racz discloses a printed circuit board arrangement (shown in figs 1-4) comprising a printed circuit board (3) with at least two current conducting layers (18. Par 24 discloses multiple metal surfaces), wherein the current conducting layers 
However, Saito discloses the current conducting layers are arranged in succession in a thickness direction of the printed circuit board (abstract discloses at least two conducting layers of the printed circuit board).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in order to measure current flowing through the conductor. 

Regarding claim 20, Racz discloses wherein the current conducting layers are cut in the middle and are connected via the busbar (shown in fig 1 using conducting path to connect over the middle).

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (USPGPub 20120081110) in view of Saito et al (USPGPub 20030090356) in further view of Rippel et al (US Pat No. 5041780). 

Regarding claim 3, Racz in view of Saito does not fully disclose wherein a current sensor is arranged between the busbar and the printed circuit board.
However, Rippel discloses wherein a current sensor (current sensors 1 and 2) is arranged between the busbar (15) and the printed circuit board (10 as shown in fig 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in further view of Rippel in order to detect the current based on the busbar.

Regarding claim 4, Racz discloses wherein the busbar bypasses the current sensor (shown in fig 1 where the conductor 11 passes sensors 4 and 5). 

Regarding claim 12, Racz in view of Saito does not fully disclose wherein a current sensor is arranged between the busbar and the printed circuit board.
However, Rippel discloses wherein a current sensor (current sensors 1 and 2) is arranged between the busbar (15) and the printed circuit board (10 as shown in fig 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in further view of Rippel in order to detect the current based on the busbar.
Regarding claim 13, Racz discloses wherein the busbar bypasses the current sensor (shown in fig 1 where the conductor 11 passes sensors 4 and 5). 


Claims 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Racz et al (USPGPub 20120081110) in view of Saito et al (USPGPub 20030090356) in further view of Eichner et al (USPGPub 20210282271). 

Regarding claim 10, Racz in view of Saito does not fully disclose an inverter comprising with an intermediate circuit capacitor and a printed circuit board arrangement, characterized in that wherein the printed circuit board arrangement.
However, Eichner discloses disclose an inverter comprising with an intermediate circuit capacitor and a printed circuit board arrangement, characterized in that wherein the printed circuit board arrangement (par 25 discloses power inverter with a capacitor and PCB for a motor vehicle). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in further view of Echiner in order to detect current on the vehicle based on the conductor. 

Regarding claim 11, Racz in view of Saito does not fully disclose a
 motor vehicle with a power electronics having a printed circuit board arrangement, characterized in that wherein the printed circuit board arrangement.
However, Eichner discloses a motor vehicle with a power electronics having a printed circuit board arrangement, characterized in that wherein the printed circuit board arrangement (par 25 discloses being a motor vehicle with power electronics and a PCB). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Racz in view of Saito in further view of Echiner in order to detect current on the vehicle based on the conductor. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wandres et al (USPGPub 20200319233): disclcose current measuring a conductor with a printed circuit board.

Boury et al (USPGPub 20200132728): discloses an insulated current sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858